Under the severability clause in the income tax ordinance, which reads as follows: "SECT. 12. CONSTRUCTION. If any sentence, clause or section or part of this ordinance is for any reason found to be unconstitutional, illegal or invalid, such unconstitutionality, illegality or invalidity shall not affect or impair any of the remaining provisions, sentences, clauses or sections or parts of this ordinance. It is hereby declared as the intent of the Council that this ordinance would have been adopted had such unconstitutional, illegal or invalid sentence, clause, section or part thereof not been included herein," the majority, one Justice disagreeing, hold that the income tax ordinance is constitutional, with all exemptions stricken out, including the credit for making and filing the return, and the ordinance must be read as though such exemptions and credit for making and filing the return were not included. It is assumed *Page 499 
that regulations will be promulgated under Section 6 of the ordinance, providing that the tax be collected at its source.